t c memo united_states tax_court cooper river office building associates management of cooper river inc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date mervin m wilf for petitioner carol-lynn moran for respondent memorandum opinion swift judge this matter is before us on cooper river office building associates' the partnership's motion to vacate decision all rule references are to the tax_court rules_of_practice and procedure on date pursuant to our two opinions in 92_tc_1360 and tcmemo_1991_646 involving and respondent filed a motion for entry of decision in the instant case involving and on date we granted respondent's motion and entered a decision herein in a timely filed motion to vacate petitioner alleges that based on the above-cited opinions the appropriate interest deductions that should have been used herein in the rule computation to calculate the partnership's and income were grossly understated respondent objects to petitioner's motion to vacate respondent asserts that the rule computation correctly reflects allowable interest deductions and the monthly payments of dollar_figure that the partnership made beginning on date with respect to a nonrecourse long-term promissory note under the promissory note the entire amount of each dollar_figure monthly payment was identified as interest however under respondent's calculation which was adopted and reflected in the decision document that was entered in this case as well as in the decision document that was entered in levy v commissioner tcmemo_1991_646 with regard to and a portion of each monthly payment was allocated to principal in levy v commissioner t c pincite we sustained for and respondent's disallowance of the use by the partnership of the rule-of-78's to calculate the accrual of interest with respect to the partnership's indebtedness on the promissory note we concluded that the partnership was required to calculate the accrual of interest using the economic accrual of interest in levy v commissioner tcmemo_1991_646 we concluded further that only dollar_figure or approximately percent of the dollar_figure stated principal_amount of the above-referred-to promissory note reflected genuine indebtedness that would be recognized for federal_income_tax purposes we explained as follows accordingly after the cash downpayment paid_by the partnership in the amount of dollar_figure is recognized the mortgage note indebtedness of the partnership is treated as having economic_substance only to the extent of dollar_figure dollar_figure million less dollar_figure interest deductions are allowed to the partnership only to the extent they relate to the portion of the mortgage note indebtedness that is recognized herein and only on the basis of the economic accrual of interest in light of the above holding and conclusion respondent allowed as an interest_deduction only that portion of each dollar_figure monthly payment that properly represents interest relating to the dollar_figure principal portion of the dollar_figure stated indebtedness on the promissory note that was recognized for federal_income_tax purposes because the monthly payments of dollar_figure actually exceed the allowable interest_deduction calculated under the economic accrual_method respondent treated the portion of each monthly payment that does not represent allowable interest as a repayment of principal respondent’s calculation thus reduces or amortizes each month the principal portion of the partnership’s indebtedness on the promissory note that is to be recognized for federal_income_tax purposes under such calculation the allowable interest_deduction for each succeeding month is also reduced and the full dollar_figure principal portion of the partnership’s indebtedness that is to be recognized for federal_income_tax purposes will be treated as paid off in just over years petitioner argues that because the court in the first of the above levy opinions t c pincite sets forth a schedule of the precise amount of the interest deductions allowable under the economic accrual_method based on the partnership’s total stated indebtedness on the promissory note of dollar_figure and because the court in the second of the above levy opinions tcmemo_1991_646 recognized for federal_income_tax purposes approximately one-half or dollar_figure of the dollar_figure stated principal on the indebtedness petitioner should now be allowed to treat the same percentage or one-half of each monthly dollar_figure payment namely dollar_figure as interest properly accruable under the economic accrual_method and to disregard the balance of each monthly payment for purposes of calculating for subsequent months and years the principal balance due on the indebtedness and the proper accrued interest_deduction thereon petitioner emphasizes the following points that under the express terms of the partnership’s promissory note the monthly payments of dollar_figure were to represent interest only that the partnership’s total stated principal indebtedness on the promissory note of dollar_figure was to remain outstanding for the initial 17-year term of the promissory note and was to be refinanced at the end of years with a new 20-year promissory note that would then be amortized over the next years with payments of principal and interest that the enforceability under state law of the terms of the initial 17-year promissory note is not affected by our disregard solely for federal_income_tax purposes of a portion of the principal_amount of the partnership’s indebtedness and that to apply to principal the portion of each dollar_figure monthly payment that is not accruable as interest under the economic accrual_method of calculating interest would represent an impermissible disregard of the interest-only feature of the partnership’s monthly payments during the initial 17-year term of the promissory note and would represent an impermissible rewrite by the court of the partnership’s indebtedness to a term of just over years the following language from petitioner's memorandum in support of the instant motion elaborates further on petitioner’s position -- the respondent has rewritten the mortgage obligation to suit her convenience it is axiomatic that state law is to be applied in determining whether an obligation is legally enforceable between the parties to the contract this doesn't mean of course that state law will control the federal_income_tax consequences of a particular obligation but what it does mean is that the federal tax laws cannot change that obligation respondent apparently believes that because of the interest payments are deductible the remaining of the interest payments made to the mortgagee are really principal payments there is no suggestion that the partnership's mortgage note was unenforceable under state law it was a valid mortgage in which interest payments were due according to its terms -- a year period interest and interest only for the first 17-year period the mortgage also provided for amortization of principal but beginning after the 17th year of the mortgage term in the instant case the payments of interest to the mortgagee cannot be transformed into a payment of principal citations omitted in summary under petitioner’s calculation the dollar_figure principal indebtedness on the partnership’s promissory note that is to be recognized herein would not be amortized that dollar_figure principal indebtedness would remain the same throughout and and throughout the entire 17-year initial term of the indebtedness therefore under petitioner’s calculation the proper interest_deduction allowable for and and for each of the other years of the initial term of the partnership’s indebtedness using the economic accrual of interest would be the same namely dollar_figure each year set forth below in schedule format is respondent's calculation for through of the proper monthly economic accrual of interest on the dollar_figure principal portion of the partnership’s stated indebtedness that is to be recognized in this case taking into account the fact that each monthly payment of dollar_figure exceeds the proper economic accrual of interest and treating the portion of each monthly payment that does not qualify as interest as a repayment of principal_amount of monthly payment portion of portion of monthly monthly payment payment allocated allocated to interest to principal dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure balance due on principal dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number payment for august september october november date total january february march april may june july august september october november date total twelve months times monthly interest of dollar_figure one-half of each monthly payment of dollar_figure equals dollar_figure january february march april may june july august september october november date total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number payment for amount of monthly payment portion of monthly payment allocated to interest portion of monthly payment allocated to principal balance due on principal january february march april may june july august september october november date total january february march april may june july august september october november date total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number january february march april may june july august september october november date total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number a number of cases have held that even though an underlying transaction or stated indebtedness is held to be a sham devoid of economic_substance and based on an inflated purchase_price recourse indebtedness associated with the transaction may still be regarded as genuine and related interest_expense may still be deductible see eg 752_f2d_89 4th cir affg in part revg in part and remanding 81_tc_184 87_tc_178 affd without published opinion 833_f2d_303 3d cir where however stated indebtedness associated with such a sham_transaction represents nonrecourse indebtedness the cases are consistent in disallowing claimed interest deductions relating to the nonrecourse indebtedness see eg 915_f2d_832 2d cir affg in part revg in part and remanding in part tcmemo_1988_341 820_f2d_321 9th cir affg per curiam tcmemo_1985_197 91_tc_371 coleman v commissioner supra pincite the issue presented to us in petitioner’s instant motion however involves a slightly different issue -- namely once actual payments or portions thereof are disallowed as interest should such payments be treated as repayments of the principal portion of the stated indebtedness that is to be recognized for federal_income_tax purposes and thereby reduce the interest allowable in subsequent periods we have found limited but helpful authority on this issue in bizub v commissioner tcmemo_1983_280 payments of dollar_figure designated as prepaid_interest were made with respect to stated principal on an inflated nonrecourse indebtedness claimed interest deductions relating to payments of prepaid_interest were disallowed and the payments were treated as repayments of principal see also 78_tc_659 n in prussin v commissioner tcmemo_1990_287 on remand from the third circuit 863_f2d_263 3d cir affg in part and revg in part t c memo nonrecourse indebtedness associated with the purchase of an apartment building was treated as genuine indebtedness to the extent only of the fair_market_value of the building the taxpayers therein argued that the interest_deduction that should be allowed should be calculated by applying to the amount of interest originally claimed the percentage of the stated principal_amount of the indebtedness that was to be recognized for tax purposes this is essentially the same percentage-formula argument that petitioner herein makes with regard to the calculation of the economic accrual of interest on the principal portion of the partnership’s indebtedness that is to be recognized in prussin v commissioner supra we rejected the taxpayers’ use of a simple percentage formula to calculate the proper interest_deduction on the portion of the taxpayers’ indebtedness that was to be recognized instead disregarding the terms of various loan documents which required lump-sum payments of interest only we looked to the economic reality of the transaction and applied an effective economic_interest rate of percent having considered the arguments of the parties and the above authorities we agree with respondent the schedule in levy v commissioner t c pincite setting forth the economic accrual of interest was intended as illustrative and was based on the total stated purchase_price for the buildings involved in this case and the dollar_figure total stated principal indebtedness on the partnership’s promissory note that opinion only involved the use of the rule-of-78's method of accruing interest versus the economic accrual_method of accruing interest on long-term indebtedness the value of the buildings and the genuineness of the partnership’s indebtedness were not involved in that opinion petitioner’s reliance on the schedule set forth in levy v commissioner t c pincite is misplaced as a result of the reduction to dollar_figure of the portion of the partnership’s total stated indebtedness that is to be recognized for federal_income_tax purposes see levy v commissioner t c memo the partnership’s monthly payments of dollar_figure exceeded the allowable monthly interest_expense and a considerable portion or excess of each monthly payment remained to reduce principal we believe that for federal_income_tax purposes those excess funds cannot be ignored they were paid_by the partnership and they must be considered as either interest or as repayments of principal under the economic accrual_method of calculating interest_expense the interest attributable to the use of money for a period between payments is determined by applying the effective rate of interest on the loan to the unpaid balance of the loan for that period see revrul_83_84 1983_1_cb_97 because the partnership's monthly payments exceeded the allowable interest_expense the excess of each payment properly is to be regarded as a repayment of a portion of the principal accordingly the portion of each monthly dollar_figure payment in excess of allowable interest calculated under the economic accrual_method and on only the dollar_figure portion of the partnership’s stated indebtedness that is to be recognized must be treated as a repayment of principal and applied for federal_income_tax purposes to reduce the dollar_figure outstanding principal balance on the partnership’s indebtedness any contrary treatment of the portion of each monthly dollar_figure payment in excess of allowable interest would produce a result contrary to the economic_substance of the indebtedness before us in our prior memorandum opinion in levy v commissioner tcmemo_1991_646 we disregarded the express terms of the promissory note and we based our decision on what constituted the economic_substance and reality of the transaction we see no reason to depart from that approach at this time the partnership made monthly dollar_figure payments to the creditor only a portion of which represents properly accrued interest_expense the excess of the monthly dollar_figure payments by the partnership to the creditor should be applied to the dollar_figure principal portion of the partnership's stated indebtedness that is to be recognized for federal_income_tax purposes and such dollar_figure is to be treated as amortized until paid off for the reasons stated we shall deny petitioner’s motion to vacate decision an appropriate order will be issued
